Case 1:19-cv-02290-KBJ Document 14-4 Filed 01/31/20 Page 1 of 27

 

SOLICITATION/CONTRACT/ORDER F

Offeror to Complete Blocks 12,17, 23, 24, & 30

COMMERCIAL ITEMS

1. Requisition Numt
TATD6740-12-01010 ~~

PAGE | OF 27

 

2. Contract No.
DG135012CQ0006

3. Award/Effective Date
Nov 6, 2011

 

4, Order Number

 

§. Solicitation Number

6. Solicitation Issue Date

 

7. For Solicitation a.Name ALISA R. SYDNOR

 

b. Telephone Number (No collect calls)

8. Offer Due Date/Local Time

 

 

Information Call: alisa.sydnor@noaa.gov 301-713-0838 /
9. Issued By Code WSOSFSEC] 10. This Acquisition is 11. coer hid ce Destination Uniess 12. Discount Terms
Unrestricted Discount; 0%
Set-Aside % for

NOAA/NWS/NOS/NMFS EXTERNAL CLIENTS
SSMC2, 11TH FLOOR

1325 EAST WEST HIGHWAY

SILVER SPRING, MD 20910

 

NAICS:
Size Standard:

Small Business

Emerging Small Business

[ ] See Schedule

Net due: 30

 

 

HUBZone Small Business

Service-Disabled Veteran-Owned

|_| 13a. This contract is a rated order under DPAS (15 CFR 700)

 

8(a) 13b. Rating

 

 

14. Method of Solicitation

[ ]RFa [ire [| RFP

 

15, Deliver To
See Attached Schedule

Code 16, Administered By

SSMC2, 11TH FLOOR
1325 EAST WEST HIGHWAY
SILVER SPRING, MD 20910

Code WSOSFSEC

NOAAJ/NWS/NOS/NMFS EXTERNAL CLIENTS

 

17a, Contractor/Offeror

CIC RESEARCH, INC.
8361 VICKERS STREET
SAN DIEGO CA 921112112

Telephone No. 619-637-4000

Code 00000715 Facility Code

TIN:

18a. Payment Will Be Made By

NOAA FINANCE OFFICE, AOD
20020 CENTURY BLVD

GERMANTOWN, MD 20874

Code AJI11012

 

17b. Check if Remittance is Different and Put Such Address in Offer. 18b. Submit Invoices to Address Shown in Block 18a Unless Box Below is Checked.
X See Addendum.
19. 20. 21. 22. 23. 24
ITEM NO. SCHEDULE OF SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT

 

 

 

 

 

 

 

25. Accounting and Appropriation Data
See Attached Schedule

 

26. Total Award Amount (For Govt. Use Only)
US 0.00

 

 

27a. Solicitation incorporates by reference FAR 52.212-1, 52.212-4. FAR §2.212-3 and 52.212-5 are attached. Addenda |_| are [| are not attached
27b. Contract/Purchase Order incorporates by reference FAR 52.212-4. 52.212-5 is attached. Addenda | X | are [| are not attached

 

 

Issuing Office. Contractor agrees to furnish and deliver a’

otherwise identified above and on any additional sheets subject to the terms and

conditions specified herein.

30a. Signature of Offeror/Contractor

28. Contractor is required to sign this document and return

copies to

!l items set forth or Dated

(31a. United Stat

x | 29. Award of Contract: Reference.

Offer
. Your offer on Solicitation (Block 5), including

eee or ofoes which are set forth herein, is accepted as to items:

rica (Signature of

 

LA
Ors

L__| Es ’
30b. Name and Title of Signer (Type or Print) 30c. Date Signe Sib. Name-of Conjfacting Officer (Type or Printy 31c. Date Signed
— A
| TERRICOLEY 44/12/11

 

 

terri.coley@noaa.gov

C

 

 

32a. Quantity in Column 21 Has Been

[] Received [| Inspected

[| Accepted, and Conforms to the Contract, Except as Noted:

 

32b. Signature of Authorized Government Representative

 

32c. Date

32d. Printed Name and Title of Authorized Government Representative

 

32e. Mailing Address of Authorized Government Representati

ve

32f. Telephone Number of Authorized Government Representative

 

32g. E-mail of Authorized Government Representative

 

 

 

 

 

 

 

 

33. Ship Number 34. Voucher Number Amount Verified Correct | 36. Payment 37. Check Number
or
[| Complete [| Partial [ Final
| | Partial | Final
38. S/R Account Number 39. S/R Voucher Number 40. Paid By
41a. I certify this account is correct and proper for payment 42a. Received By (Print)
41b. Signature and Title of Certifying Officer 4ic. Date 42b. Received At (Location)

 

 

 

42c. Date Rec'd (YY/MM/DD)

42d. Total Containers

 

 

STANDARD FORM 1449 (REV 3/2005)
Prescribed by GSA-FAR (48 CFR) 53.212

 
 

Case 1:19-cv-02290- -
V KBJ Rocunent 4d éied 01/31/20 Page 2 of 27

 

Item No. Supplies/Services _ Quantity Unit ~~ Unit Price Amount

 

This is a5 year Indefinite Delivery-Indcfinite
Quanity type contract which allows for the issuance
of Task Orders on an as needed basis for the
"SURVEY OF INTERNATIONAL AIR
TRAVELERS (SIAT) AND RELATED SUPPORT
SERVICES as defined in the attached Statement of
Work. The specific Tasks will be determined by the
Government program. As an independent contractor,
and not as an agent of the Government, the contractor
shall provide the services described in the attached
Performance Work Statement (PWS) Entitled:
SURVEY OF INTERNATIONAL AIR

TRAVELERS (SIAT) dated May 26, 2011.

The performance period for this IDIQ is December
15, 2011 - December 14, 2016. The ceiling is
$9,900,000.00 and shall not be exceeded, The
Government will issue tasks against this IDIQ
contract using both fixed-price and time and
matcrials pricing arrangements. The labor categories
shall be those in the contractor's proposal dated
August 08, 2011.

0001 SURVEY OF INTERNATIONAL AIR O| EA 0.00 0.00
TRAVELERS

— and Appropriation Data:

DELIVERY DATE: 12/14/2016

SHIP TO:
DOC/ITA/MAS/SERVICES/OTTI
14TH & CONSTITUTION AVE., N.W.
HCHB 1003

WASHINGTON, DC 20230

FOB: Destination

 

 

 

 

 

 

Page - 2
Case 1:19-cv-02290-KBJ Document 14-4 Filed 01/31/20 Page 3 of 27

5/26/2011
U.S. Department of Commerce
International Trade Administration
Office of Travel and Tourism Industries
Survey of International Air Travelers

Performance Work Statement (PWS)
2012-2016

C.2.1 Objective

The U.S. government's objective is to improve its ability to assess the economic impact of
international visitation, from passengers (non-U.S. residents) who travel to the United States,
and from passengers (U.S. residents) who travel from the United States during a calendar year.
(This excludes the U.S.-Canadian market.)

Mainly, the Survey of International Air Travelers (Survey) is to provide data integral to the:
1) Calculation of the international balance of trade (exports/imports) for travel services;

2) Determination of the U.S. Gross Domestic Product (GDP);

3) Quantification of the national level of Travel and Tourism Satellite Accounts (TTSA); and
4) Enhanced reporting of passenger travel and visitation on an origin-destination (0&D) basis.
5) Providing market intelligence to the government and industry to develop strategies to
support this industry.

The Survey will also provide statistical market data on visitation patterns and traveler
characteristics of international air passenger travel markets, which will be used to facilitate
and guide planning in both the public and private sectors. Specifically, the Survey will be
instrumental in helping the U.S. government comply with a recent statutory requirement, the U.S.
Travel Promotion Act of 2009, and a key government initiative, the National Export Initiative.

G.2.2 Scope

The contractor will provide proven innovative solutions to:

1) Develop and implement a monthly international passenger survey process, using the content of
the proposed Survey instrument (questionnaire subject to OMB clearance) that measures
consumer behavior, traveler characteristics and visitation patterns;

2) Lower unit costs to maximize survey collections beyond the current base level;

3) Design and implement an IT-based system to compile, validate and store data, allowing for the
ease of access of reporting by the U.S. government; and

4) Design and implement a quality assurance surveillance plan which:

a) Tracks completed survey collection progress;

b) Ensures responses are representative of the travel populations by
origin-destination (0&D) region, country, destinations visited and
traveler characteristics; and

c) Adjusts program, if needed, to obtain desired objectives.

There are two target populations:
1) Non-U.S. residents traveling inbound into the United States; and

2) U.S. residents traveling outbound to foreign destinations.

The survey methodology will use generally accepted primary research techniques and cost-
effective state-of-the-art data collection methods. The definition of international markets is
inclusive of overseas countries and Mexico, but excludes the Canadian market.

The solution must use generally accepted statistical methodologies, techniques, and quantify the
various optimum sample size selections to capture seasonal and trend data in the marketplace.
The data collected will be representative of U.S. global travel patterns for all international
travelers to and from the United States. The solution will provide timely, accurate, and
detailed data about U.S international traveler markets to enable reliable reporting, and the
development of sound marketing strategies of travelers who have visited the U.S. or U.S.

DG1350-12-CQ-0006
Page - 3
Page - 3
Case 1:19-cv-02290-KBJ Document 14-4 Filed 01/31/20 Page 4 of 27

travelers who take a trip abroad during the calendar year for the base program. Other options
will be considered, but only as an option to the program if funds are available and other data

suggested is deemed valuable to the Government.

The results must yield statistically reliable financial, demographic and travel characteristic
data, usable by numerous government agencies, the aviation industry, travel destination
planners, industry consultants and travel and tourism providers.

C.2.3 History and Background

A description of the current survey methodology and procedures being utilized, along with the
history and background of the program, is provided on the Office of Travel and Tourism
Industries website at <http://tinet.ita.doc.gov/research/programs/ifs/index.html>.

The successful bidder will become knowledgeable on the current Survey methodology, and how this
program is differentiated from other surveys. However, as stated earlier, the U.S. government
is seeking a proven innovative solution for a new system.

C.8 U.S. Government/Contractor Partnership

The Office of Travel and Tourism Industries views the contractor/U.S. government relationship as
a partnership. The U.S. government encourages the contractor to develop the partnership and
also to implement proven innovative solutions for the Survey process in order to increase
response rates.

C.3.1 U.S. Government Contribution

The U.S. government contribution includes:

* Supplying U.S. government data (U.S. Department of Homeland Security international arrival
and departure data and U.S. Department of Transportation origin and destination data);

e Printing/acquiring Survey questionnaires through the U.S. Government Printing Office;

e Providing expertise on international travel markets to-and-from the United States;

* Collaborating closely with the contractor on the program, i.e., help facilitate acquiring
industry contacts, inform clients of data availability, solve data collections and other
program issues with the contractor, generate and review enhancements to the program,
analyze and interpret the data, and disseminate the data via various media;

e Providing airline and airport schedules;

* Supporting the contractor in obtaining permission from the Transportation Security
Administration (TSA), airport authorities, airlines or other entities when required to
perform various activities. (In general, the U.S. government will assist the contractor in
working with the other federal agencies and members of the aviation industry.);

" Obtaining Office of Management and Budget (OMB) clearance for the Survey instrument and
program as well as any changes to the OMB Survey number and dates;

" Providing the inventory of the Surveys in the language mix available;

" Providing U.S. Department of Commerce and ITA logos/artwork, access to ITA folders, and
act as the liaison to subscribers and sponsors of the Survey; and

" Assisting in acquiring access to other federal government databases, if required.

cC.3.2 Contractor Contribution

 

The contractor shall:

" Develop a Work Plan for U.S. government approval;

" Supply all necessary personnel, supervision, services, and materials; and administer the
contract;

= Provide other items, as required.

C.4 WORK Section
DG1350-12-CQo-0006

Page - 4
Page - 4
Case 1:19-cv-02290-KBJ Document 14-4 Filed 01/31/20 Page 5 of 27

—— ——

The U.S. Government desires a proven innovative solution. The following sections outline the
performance tasks required. The sections include: survey population, airline participation (if
needed) and global coverage to provide a representative sample of the arrivals, departures, and
port-to-port air traffic data using the government supplied information from DHS; sampling;
questionnaire design and content; field administration; data entry, editing, verification,
quality control and weighting; data back up; and data outputs.

C.4.1. Survey Populations

The population(s) to be surveyed consists of all air passengers traveling to/from the United
States and overseas countries and Mexico during a calendar year. Canada is excluded.

e Non-U.S. residents inbound to the United States (as a main or secondary destination); and
e U.S. residents outbound from the United States.

The contractor shall provide a plan to define the international travel populations (residents
and non-residents). This plan will indicate the degree to which the definition of the
populations to be sampled is representative of the actual populations. In other words, what is
the sampling “frame” and what elements of the populations are included and/or excluded. Since
the survey is voluntary, it is critical that steps be taken to ensure full participation is
obtained from all parties involved.

The geographic units of statistical analysis and reporting are to be focused on the origins,
destinations and origin-destination combinations of the survey populations. In top down order:

® The primary units are based upon world regions (see Appendix D). The United States is
primarily divided into 11 modified Census Divisions (see Appendix E).

e Statistics are also to be developed for U.S. states and territories, large metropolitan
areas (MSA’s), and selected major tourist attractions (to the extent that response
frequencies for these attractions permit). Mexico is treated separately.

The population defined (using the government supplied data) must reflect the characteristics of
the travel population. As mandated by the Travel Promotion Act, the goal is to provide as much
detail by country of origin at the state and city level with statistically reliable estimates.
Likewise, for the U.S. outbound population, the sample collected should be representative of the
top countries visited and the states, cities and territories of origin.

C.4.2 Sampling Process

To enhance the quality of the data, it will be necessary for the sampling plan to use random
sampling techniques.

The Survey will be based on a monthly sampling plan. By distributing the sample throughout each
month of the quarter, and the year, seasonal variances in travel patterns are reflected in the
Survey results.

Other sampling design elements, as to whether stratification and/or cluster sampling are
integral to the process, should be explained, and the pro’s and con's of using them should be
explained along with the justification for using the method proposed so a decision can be made
by the government on the right direction to take.

The U.S. government encourages the contractor to develop strategies and methods to optimize the
sample size of the program. Improved processes will enhance the credibility of the Survey,
which in turn will improve the value of the data both to the U.S. government and U.S. industry.

To develop a process to assess and determine variability estimates see C.4.7.8 [CLIN 13]
c.4.3 Questionnaire Design, Content, Inventory
DG1350-12-CQ-0006

Page - 5
Page - 5
Case 1:19-cv-02290-KBJ Document 14-4 Filed 01/31/20 Page 6 of 27

—— /

The questionnaire is a U.S. government document, which is controlled by the Office of Management
and Budget (OMB). This survey instrument has an OMB clearance number, 0625-0227, and the
current version is approved through December 31, 2011.

A clearance package will be submitted to OMB by mid-year 2011 to renew the U.S. government's
authority to 1) manage the program and 2) field the new questionnaire. Proposed changes to the
questionnaire, based on U.S. industry and U.S. government input, must be approved through the
OMB clearance process. The contractor shall be involved in accommodating Survey questionnaire
changes, and shall use the OMB approved questionnaire.

The Survey questionnaire development was guided by the normal standards of survey instrument
design to encourage the maximum response by the surveyed passengers. The Survey questionnaire
design promotes self-administration by the respondent.

Although the current Survey questionnaire is paper-based, the U.S. government seeks proven
innovative solutions regarding the distribution and collection process. Therefore, the
contractor may propose state-of-the-art technological improvements to include, but not limited
to, scan technologies, use of on-board entertainment systems, internet connections to personal
display devices, and/or other electronic collection mechanisms. However, all 32 multipart
questions in the proposed Survey questionnaire form shall be used.

The current Survey questionnaire design facilitates easy distribution and collection by
eliminating the necessity for the field contractor to determine the citizenship of the
passengers. An announcement at the top of each Survey informs the respondents of the
availability of other versions. It is designed to obtain responses from U.S. residents as well
as non-U.S. residents.

To reach the majority of international travelers, the Survey questionnaire exists in English and
eleven non-English language versions - Arabic, French, Chinese Mandarin mix), German, Japanese,
Italian, Korean, Polish, Portuguese, Russian, and Spanish. The design of the non-English
language versions includes the English translation on the first half of the Survey. New
language versions may be added only if they will facilitate an improved response from a robust
sample of the travel population and if funds are available.

It is the contractors’ responsibility to control and manage the inventory of Survey
questionnaire stock to ensure the required questionnaires are available monthly, in all language
versions, to meet the required survey levels. As such, the contractor must maintain an
inventory of the number of Survey questionnaires used (responded to), deliveries from the
printer, distributed, and returned to determine the anticipated number of Surveys that need to
be printed. This will be done for each language version of the survey instrument. When
restocking is necessary, the contractor will advise the Office of Travel and Tourism Industries
(OTTI), via the Status Report, the quantity in stock, average usage per month and the average
months remaining. Through the U.S. Government Printing Office, OTTI is responsible for the
acquisition and printing of the Survey questionnaires. The contractor will review and approve
the printer’s galley proofs and is responsible for the acquisition of survey instrument kits,
and provides postage and transport necessary to have the Surveys sent from, or to, the
contractor. A minimum of at least two months notice is required to replenish the questionnaire
stock to ensure ample time is provided to go through the government process of paperwork and
approves required to reprint surveys.

C.4.4 Field Administration and Follow-up

The contractor is responsible for drawing a random monthly sample to meet the objectives of the
U.S. government. The contractor should implement processes designed to 1) increase response
rates, 2) design and implement a proactive process to follow-up on non-returned Survey
questionnaires and 3) ensure the data collected are representative of U.S. global travel
patterns.

DG1350-12-CQ-0006
Page - 6
Page - 6
Case 1:19-cv-02290-KBJ Document 14-4 Filed 01/31/20 Page 7 of 27

—

The contractor shall maintain a comprehensive (timely with aggressive follow-up) tracking
program of survey collections.

Historically, the Office of Travel and Tourism Industries (OTTI) has surveyed around 70,000-
78,000 passengers per year. To obtain the target sample, each monthly sample frame must be
adjusted to collect a representative sample for the calendar year. However, the contractor
shall develop strategies and methods to sample up to 99,400 completed responses (allowable by
the Office of Management and Budget) given financial constraints due to U.S. government funding
availability from appropriations and U.S. government sales of the data. Although, if funds
become available to allow Commerce to comply with the TPA requirement for a 1 percent sample of
non-resident visitors, options need to be developed to increase the sample in the contract and
the government will work to obtain the OMB clearance to allow this level of collections.

The contractor must possess an in-depth working knowledge and experience of international travel
patterns.

The key to implementing a successful survey program is flexibility and the development of
relationships with the numerous travel industry contacts that may be involved in collecting this
data. Active participation is needed to accomplish the goals of the U.S. Department of Commerce
to improve U.S. global coverage and representativeness of international travel patterns.

The contractor is responsible for the survey techniques used, obtains all clearances for
personnel to work in specific areas of the airlines, airports, or other survey collection
points, and, where necessary, obtains security clearances.

c.4.5 Data Entry, Editing, Verification, Weighting & Processing

The contractor processes the return of the completed surveys. This includes verifying the
receipt, coding, editing, and data input from the completed Survey questionnaires. The
contractor translates the responses from the survey questionnaires (all languages) for coding
and editing purposes.

The contractor maintains a quality control process of the input-database-output to ensure data
integrity. A system is required to check the Survey kits as they are returned and the completed
(responded to) Survey questionnaires that have been processed. These include steps to identify
the Survey returns by control number, and cross-tabulate returns as they are entered on the
computer.

Although the Survey data are based on sampling procedures, the resulting un-weighted estimates
shall be weighted to be representative of non-resident inbound travel populations and for U.S.
residents traveling to destinations abroad (i.e., overseas and Mexico). The contractor shall

explain how the proper representation will occur via weighted or un-weighted data.

If at any time, the contractor proposes to not weigh the data or to use alternative weighting
mechanisms, they shall prove that these methods are superior to the current system. A detailed
description of why the U.S. Department of Commerce should use the proposed alternative sources
shall be submitted to prove the alternative method is superior to the current methodology. If
the contractor cannot demonstrate why alternative methods are superior, they will be required to
use the current data methods/sources. NOTE: The same applies should a weighted approach not be
proposed.

c.4.5.1 Processing: Computer System Requirements

The contractor must maintain a system that is able to process monthly, quarterly, and year-to-
date data and tables, as well as running multiple year datasets simultaneously.

One requirement of this contract is that the U.S. government must, at a minimum, receive the
same level of data content reporting that it received under current/past contracts.

One circumstance noted in the current contract must be remedied in the new solution:
DG1350-12-co-0006

Page - 7

Page - 7
Case 1:19-cv-02290-KBJ Document 14-4 Filed 01/31/20 Page 8 of 27

— /

e U.S. resident outbound by Port of Entry (Table 20) should be reported as Port of Departure
and shall be properly weighted. (See C.4.7.6),

Cas 5.2 REPORTS

The first report shall include a detailed work outline of the project and the contractor's
planned phasing of work by reporting period.

Monthly

Gyde5.2e1 International arrivals data reports, by country, port of entry and a summary report
in excel (.xls) format.

C4 82222 Progress Reports re: Base Contract

 

The contractor shall submit to the U.S. government, a monthly progress report after the
effective date of the contract for the period of performance, no later than fifteen (15) working
days after the close of a given month.

The progress report will advise of the work completed during the performance period, the work
forecast for the following period, and the names, titles and number of hours expended for each
of the contractor's professional personnel assigned to the contract, including contractor
officials.

The report shall also include any information--including findings and recommendations--that may
assist the U.S. government in evaluating progress under this contract. The response rates,
number of Survey questionnaires disseminated and collected from non-U.S. and U.S. residents
shall be reported in excel (.xls) format.

C.4.5.2.3 Quarterly Reports

Each quarter, the contractor shall prepare a quarterly national report to the Contracting
Officer's Technical Representative (COTR). The Office of Travel and Tourism Industries shall
also be provided with the cross tab tables for each question asked in the Survey using the
developed U.S. Resident, Non-Resident, and Country Reports formats. The data are for internal
use only.

These extra tables shall be provided with each quarterly report as separate sheets delivered
with the reports. The contractor shall also provide copies of all current data and program
files.

Each quarter, the contractor will furnish the Bureau of Economic Analysis (BEA) data files on
non-resident and U.S. resident activity. BEA shall also be sent all quarterly and annual
national reports issued to the public. The contractor shall also be available to answer any
questions BEA staff may have related to the data files sent to them.

Annual Reports

C.4.5.2.4 National Reports

Each year, the contractor shall provide the Contracting Officer’s Technical Representative
(COTR) annual national reports, both non-resident and resident, for release to the public. The
contractor shall furnish the Bureau of Economic Analysis (BEA) with these reports as well. Each
report shall include at a minimum: year-to-date data and tables, preface, survey background, a
"how-to-use" section, and user guide.

DG1350-12-CcQ-0006
Page - 8
Page - 8
Case 1:19-cv-02290-KBJ Document 14-4 Filed 01/31/20 Page 9 of 27

The contractor shall provide the U.S. government with formatted excel files (with formulas,
etc.) and a web version (tbd?) of each of the tables and analyses issued on the inbound and
outbound travel statistics section of the OTTI website.

C.4.5.2.5 Data Backup

On an annual basis, the contractor shall provide the Office of Travel and Tourism Industries
(OTTI) with a copy of all current data files and program files. OTTI will store the backup
files in a secure storage location.

C.4.5.2.6 Final Period of Performance Report

Sixty (60) days prior to completion of the effective performance period, the contractor shall
submit, to the U.S. government, a comprehensive draft report containing the contractor's
findings and recommendations. The report shall conform to the requirements of the contract, and
include all necessary data, maps and exhibits to support findings and recommendations. It shall
include a recapitulation of the amount of hours expended by each of the contractor's employees,
including officials of the contractor. The report shall also include a brief summary, including
short statements on the project's objectives, scope, methodology, information obtained, and
conclusions.

The U.S. government will review the draft and return it to the contractor within thirty (30)
days after receipt with comments and instructions for a format to be used in the preparation of
the final report. The contractor shall incorporate the comments into a final report and furnish
the U.S. government Contracting Officer (CO) and Contracting Officer's Technical Representative
(COTR) with copies fifteen (15) days prior to contract completion.

In the event the U.S. government does not return the draft copy of the report to the contractor
within the prescribed period, the contractor shall be permitted an extra day for each day of
delay caused by the U.S. government. The U.S. government shall not be liable for increased
costs by reason of any such delay.

As Requested, data files with lists of contacts, copies of the letters or memos developed, etc.
shall be provided to the Contracting Officer's Technical Representative (COTR).

C.4.5.2.7 Additional Responsibilities

 

The Office of Travel and Tourism Industries (OTTI) maintains a web site on the Internet

(http: //www.tinet.ita.doc.gov/). The contractor shall link their home page to OTTI'’s site.
OTTI will also link to the contractor's site. These links will provide additional exposure to
this database.

 

The contractor will work with OTTI on various items, to include but not limited to, preparation
of letters for industry input, review ideas to improve the Survey program, and develop
strategies to implement ideas and assist in the preparation of the Office of Management and
Budget clearance package.

C.4.6 Base Program

The Base Program consists of four parts, designated as contract line items CLIN’s 1 through 4:
* Design and implement the monthly survey program
« Process and report the U.S. Department of Homeland Security international arrival data
* Consult with and develop custom reports for clients
e Process sales receipts on behalf of the Office of Travel and Tourism Industries.

C.4.6.1 Survey of International Air Travelers Administration

DG1350-12-CQ-0006
Page - 9
Page - 9
Case 1:19-cv-02290-KBJ Document 14-4 Filed 01/31/20 Page 10 of 27

—

The services are to design and implement a monthly Survey process capable of annually producing
no less than 70,000 completed Surveys, but limited to a sample size of up to 99,400 respondents
(maximum amount approved by the Office of Management and Budget).

This includes, but not limited to, data collection; data input; processing of monthly, quarterly
and annual reports; follow-up on Survey questionnaire; data entry; editing; verification;
weighting and processing; data outputs; inventory control; data back-up; and consultation with
the U.S. government.

In addition, the contractor will develop processes to 1) expand market coverage to reach the one
percent sample required by the U.S. Travel Promotion Act of 2009 and 2) improve response rates.

C.4.6.2 Monthly Arrival Record Data Processing

The contractor will develop a program to process monthly international arrivals data received
from the U.S. Department of Homeland Security (DHS).

The overseas data consists of ‘e-I194W' data records for travelers from visa-waiver program
countries (ESTA) and I-94 records for non visa-waiver travelers. The Office of Travel and
Tourism Industries will arrange for this data to be delivered (see section C.3.1.) to the
contractor.

Specifically, the contractor will:

e Participate in an Interconnection Security Agreement (ISA) with the U.S. Department of
Commerce and the U.S. Department of Homeland Security (DHS) regarding the monthly transfer
of data;

® Perform edit checks on the data, i.e., looking for duplicate records, missing or incorrect
data, etc., and develop methods for correcting data;

e Match arrival and departure records to determine the number of nights visited (remove 0
nights) since visitation must be for one or more nights;

e Re-sort the file based on residency;

e Select specific ‘visa types’ for processing which constitute visitation (B-1/2, E-1/2, F-
1/2, I, M-1/2, WB/WT, GMB/GMT);

*® Accommodate a new electronically formatted record for the DHS I-94 (current source
document is paper based for non-visa waiver program visitors);

e Accommodate and report on DHS data fields for first intended addresses to include city
visited;

¢ Develop interim files, including arrivals by overseas countries of origin, including
Mexico-air, and through U.S. ports of entry;

¢ Combine resulting overseas, Mexico-air, Canada and aggregate Mexico data into a summary
format;

e Review Mexico land arrivals and report anomalies to DHS;

e Use the data as quarterly input into the non-resident weighting system used by the Survey
processing; and

e Create output reports in various formats and media.

The numbers of records processed each month range from 2.1 to 3.6 million.
C.4.6.3 Custom Reports, Data Files and Tables

The contractor shall consult with potential clients and provide information on the SIAT
database, the I-94 database and the I-92 database (maintained by OTTI) to guide the client to
the best data use to meet his/her needs. Customized reports are needed by clients whose data
requirements differ from the standard information presentation in the national report templates
or the data tables posted on the Office of Travel and Tourism Industries (OTTI) website.
Subscribers include states, cities, airlines, national tourism offices, airports and other
travel businesses. The contractor will provide as requested printed reports (PDF and/or paper

DG1350-12-CQ-0006

Page - 10
Page - 10
Case 1:19-cv-02290-KBJ Document 14-4 Filed 01/31/20 Page 11 of 27

—

versions) as well as electronic data files (in Excel, ASCII, and SAS/SPSS files). The
contractor will also provide OTTI with a copy of each report ordered by a client.

Custom reports and data files will be priced using the U.S. government established price matrix.

To see an actual report:
<http://www.tinet.ita.doc.gov/research/programs/ifs/US Vietnam 2006.pdf>

The contractor is encouraged to recommend enhancements to the custom report formats to add value
for the U.S. government and their clients.

Another feature of the custom data is the use of pooling multiple years of data to increase
sample sizes for a particular destination, airline, airport, etc. The costs to develop
customized report and data files using multiple years of data shall also be broken out
separately if additional costs are involved.

C.4.6.3.1 Collection of Fees from Customized Reports

The contractor will collect fees from the sale of customized reports, files, and data. The
contractor shall develop and implement an invoice/billing system to collect current and past-due
funds from the sale of customized reports, files, analyses, etc. The contractor shall establish
a system, to ensure payments are remitted to the U.S. government on a timely basis. Any system
should be designed in accordance with generally accepted accounting principles. The contractor
shall provide monthly accounting reports to OTTI. The distribution of revenue received for
custom reports shall be prorated to the OTTI and the contractor based on the fixed contract
revenue sharing formula.

c.4.7 Sample Size Increases

As mandated by the U.S. Travel Promotion Act of 2009, the goal is to sample up to one percent of
total overseas and Mexican-air passengers inbound to the United States. In 2010, a one percent
sample would have been approximately 315,000 travelers. Historically, the Survey of
International Air Travelers respondent base has not exceeded 95,000 surveys. The U.S.
government’s goal is to systematically increase the sample size on an annual basis over four
years to reach the one percent goal. This contract option would allow the U.S. government to
expand the sample, beyond the ‘base’ of 70,000, by increments (blocks) of 1,000, 5,000 and
10,000 respondents. We expect that due to economies of scale, the unit prices will be lower
than the base prices.

Additionally, a pricing option to accommodate private sector industry support with data
collection needs to be provided for the same levels of sample as above that reduces the cost by
the funds saved if the private sector supports this program and collects data at no cost to the
government.

C.4.7.1 Programming Changes to Accommodate Questionnaire Revisions

As the new questionnaire will be fielded in January 2012 (OMB approval assumed) all IT functions
related to data capture, coding, data processing, report generation, data files, etc. will need
to be accommodated for the processing of first quarter 2012 data.

C.4.7.2 Develop and Implement Formal Training, User Group Programs

The contractor will work with the Office of Travel and Tourism Industries (OTTI) to develop
formal training programs to assist various stakeholders in understanding how the Survey data
could benefit their agencies. In the process, OTTI will also better understand the travel data
needs of all stakeholders.

C.4.7.2.a Federal Government Training Program

DG1350-12-CQ-0006
Page - 11
Page - 11
Case 1:19-cv-02290-KBJ Document 14-4 Filed 01/31/20 Page 12 of 27

al nee

Tourism Policy Council (TPC) members
Other federal agencies

C.4.7.2.b User Education Program(s) and Workshop Meetings
Travel and Tourism Advisory Board (TTAB)
Airlines
Airports
U.S. state tourism offices
City convention and visitors bureaus
National tourism offices (foreign countries)

C.4.7.3 Outreach Program to Passengers

The contractor will assist OTTI in the development of a separate RFP soliciting media based
approaches to increase program awareness among international airline passengers so that they
will be more inclined to respond to the Survey when presented with the opportunity.

C.4.7.4.a Revisions to the Questionnaire

 

Although the questionnaire, to be fielded in 2012, has been recently revised, it is possible
that during the course of the contract the survey instrument may need to be revised again to
reflect changes in the marketplace.

The contractor will assist the Office of Travel and Tourism Industries in coordinating
activities, to include:
e Public solicitation of commentary and opinions;
* Compile and Evaluate the results;
e Re-design current questionnaire in both content and format;
e Clear with the U.S. Bureau of the Census/Survey Design Unit the questionnaire design and
content;
e Field test; and
e Assist in the preparation of the clearance documents necessary for submission to the
Office of Management and Budget (OMB) for the revised survey.

C4 hid Language Translation Service

The Office of Travel and Tourism Industries anticipates the current language mix will remain the
same for the new Survey instrument. However, translation services may be necessary during the
course of the contract to: (1) translate a new Survey instrument for all languages and/or (2)
translate the current questionnaire into new language. The contractor shall ensure all steps
required to obtain acceptable results.

C.4.7.5 Identify and Test New Methodologies and Innovative Solutions

The contractor will research new methodologies for a feasible system to replace the existing
SIAT paper and pencil data collection methodology. The goal will be to propose candidate survey
methodologies that will be technically feasible and cost efficient in order to collect more
responses with greater coverage of global origin markets and destinations. The proposed data
collection method should result in respondent data that will be of better quality than the
existing SIAT and at a lower per unit cost.

C.4.7.6 U.S. Resident or Non-Resident Data Weighting (see C.4.5.1)

U.S. resident outbound by port of entry (Table 20) should be reported as port of departure and
shall be properly weighted. The contractor will develop a weighting methodology, re-program the
system and test the results.

Likewise, a plan to accommodate improvements to the weighting of the non-resident data to
provide a better representative output of the travel population as new or better data comes

DG1350-12-CQ-0006
Page - 12
Page - 12
Case 1:19-cv-02290-KBJ Document 14-4 Filed 01/31/20 Page 13 of 27

available shall be developed and be available to implement. The proposal shall include all
items necessary to implement this improvement and fully explain how and what will be improved.

c.4.7.7 Sample Reliability Estimates (see C.4.2)

ry

The contractor will work with an established university program of statistical sciences to
determine and publish the reliability estimates as they apply to sample results.

DG1350-12-co-0006
Page - 13
Page - 13
Case 1:19-cv-02290-KBJ Document 14-4 Filed 01/31/20 Page 14 of 27

le of Contents

Page

SECTION B -..cccccesscecssesscecscescsssecseeescccsscasceseerensesssessseascaseneeeesssesseeeagenseesssasseaseacsueseoeseseeesnesnnseaegegersanseesseaeseeneeranenansnys 15
B.1 1352.201-70 CONTRACTING OFFICER'S AUTHORITY (APR 2010) 0.0... eeeeeetese ests eeneesneneneteneneessennenenene 15
B2. 1352.201-72 CONTRACTING OFFICER'S REPRESENTATIVE (COR) (APR 2010) .......:ssessessesessssseesseeseeneenees 15
B.3 1352,.209-71 LIMITATION OF FUTURE CONTRACTING (APR 2010) ...cesccsceseesesesessesneesnesssnenseneseeneeneanennens 15
B.4 1352.209-72 RESTRICTIONS AGAINST DISCLOSURE (APR 2010)......:.:teeseeeteesseesseseseseeessseseneeeetenenenenenennans 16
B.5 1352.209-73 COMPLIANCE WITH THE LAWS (APR 2010).......ccceseseseneeneeteeersenesseneeseneesensenenenennenenennenenenens 16
B.6 1352.209-74 ORGANIZATIONAL CONFLICT OF INTEREST (APR 2010) ...c.cccseesseeeseseesesnenseneseenseneneeneeneey 16
B.7 52.212-4 CONTRACT TERMS AND CONDITIONS--COMMERCIAL ITEMS (JUN 2010) ...cescesseseeseeseseenens 17
B.8 52.216-18 ORDERING (OCT 1995)... ccecccesecesccetsseessertererssetssesresssesnenesseeneesnesseuneensennscartaaesansessssasetenenaenaeeneenenes 21
B.9 52.216-19 ORDER LIMITATIONS (OCT 1995)... ccecccressseesssessesseseneneseresseensessesensesersnsenessenessenenearenenenrenanennnses 22
B.10 52.216-22 INDEFINITE QUANTITY (OCT 1995)... cceceesseteteenseseeeeesseseseesnessesuensnessenessennensnnsnseeenensnansenenens 22
B.11 1352.216-74 TASK ORDERS (APR 2010)........eececceeeset ects eeeeneeneeeseeeeeeesesneenneeeeneeesesegeseeneenentestassennseennsenneyy 22
B.12 1352.216-75 MINIMUM AND MAXIMUM CONTRACT AMOUNTS (APR 2010)... cssssesseessseeseeneseenteneaneny 23
B.13. 1352.216-76 PLACEMENT OF ORDERS (APR 2010) ........scsccsecseceeseereeeteeteentennenseeensenesseneseeneteneaennenananennsnnan ets 23
B.14 52.217-8 OPTION TO EXTEND SERVICES (NOV 1999) ..0...ccccceeeeeecsenneennsesenenesneseenssnesesnenenrensneneerensonatens 23
B.15 1352.231-71 DUPLICATION OF EFFORT (APR 2010) ......--cccccsecsecsseeeeeereeteeeneeteenenseseneseenaseenesennenenrerensnensnens 24
B.16 52.232-] PAYMENTS (APR 1984) oo... cceeeecesessceeseaeneenessassesteerseerssnsessansecaesusaensanresnersasstenersaseneneneenaneeneesenenney 24
B.17 52.232-18 AVAILABILITY OF FUNDS (APR 1984) ......-:ssccscsesssteteeteenseesneensenerserestensenansenenseneneneenenensenenenennss 24
B.18 1352.237-71 SECURITY PROCESSING REQUIREMENTS - LOW RISK CONTRACTS (APR 2010) ........ 24
B.19 52.243-1 CHANGES--FIXED-PRICE (AUG 1987) oo... ccceceeceee ects ene eee eeseeseenenniernrereseenneneeriesianerriesiannny 26
B.20 1352.245-70 GOVERNMENT FURNISHED PROPERTY (APR 2010) .....-.-:eseceseeeseeeeeseeeseeeesssesnseerenenseeeeanenes 26
B21 1352.246-70 PLACE OF ACCEPTANCE (APR 2010).....ccccccecseeseeteenneeteereeereee rns sseereereeeneseeeeaennenertesiaenetieas 27

DG1350-12-cQ-0006
Page - 14
Case 1:19-cv-02290-KBJ Docufiémt?4-2 Filed 01/31/20 Page 15 of 27

——
—

B.1 1352.201-70 CONTRACTING OFFICER'S AUTHORITY (APR 2010)

The Contracting Officer is the only person authorized to make or approve any
changes in any of the requirements of this contract, and, notwithstanding any
provisions contained elsewhere in this contract, the said authority remains
solely in the Contracting Officer. In the event the contractor makes any changes
at the direction of any person other than the Contracting Officer, the change
will be considered to have been made without authority and no adjustment will be
made in the contract terms and conditions, including price.

(End of clause)

B.2 1352.201-72 CONTRACTING OFFICER'S REPRESENTATIVE (COR) (APR 2010)

(a) Richard Champley is hereby designated as the Contracting Officer's
Representative (COR). The COR may be changed at any time by the Government
without prior notice to the contractor by a unilateral modification to the
contract. The COR is located at:

DOC/ITA/MAS/SERVICES/OTTI

14TH & CONSTITUTION AVENUE, NW, RM: 1003

WASHINGTON, DC 20230

Phone Number: 202-482-4753 - Richard.Champley@trade.gov

(b) The responsibilities and limitations of the COR are as follows:

(1) The COR is responsible for the technical aspects of the contract and
serves as technical liaison with the contractor. The COR is also responsible for
the final inspection and acceptance of all deliverables and such other
responsibilities as may be specified in the contract.

(2) The COR is not authorized to make any commitments or otherwise obligate
the Government or authorize any changes which affect the contract price, terms
or conditions. Any contractor request for changes shall be referred to the
Contracting Officer directly or through the COR. No such changes shall be made
without the express written prior authorization of the Contracting Officer. The
Contracting Officer may designate assistant or alternate COR(s) to act for the
COR by naming such assistant/alternate(s) in writing and transmitting a copy of
such designation to the contractor.

(End of clause)

B.3 1352.209-71 LIMITATION OF FUTURE CONTRACTING (APR 2010)

(a) The following restrictions and definitions apply to prevent conflicting
roles, which may bias the contractor's judgment or objectivity, or to preclude
the contractor from obtaining an unfair competitive advantage in concurrent or
future acquisitions.

(1) Descriptions or definitions:

(i) "Contractor" means the business entity receiving the award of this
contract, its parents, affiliates, divisions and subsidiaries, and successors in
interest.

(ii) "Development" means all efforts towards solution of broadly defined
problems. This may encompass research, evaluating technical feasibility, proof
of design and test, or engineering of programs not yet approved for acquisition
or operation.

(iii) "Proprietary Information" means all information designated as
proprietary in accordance with law and regulation, and held in confidence or
disclosed under restriction to prevent uncontrolled distribution. Examples
include limited or restricted data, trade secrets, sensitive financial
information, and computer software; and may appear in cost and pricing data or
involve classified information.

(iv) "System" means the system that is the subject of this contract.

(v) "System Life" means all phases of the system's development,
production, or support.
Case 1:19-cv-02290-KBJ DocuPRéAt@4-2 Filed 01/31/20 Page 16 of 27

(vi) "Systems Engineering" means preparing specifications, identifying and
resolving interface problems, developing test requirements, evaluating test
data, and supervising design.

(vii) “Technical Direction" means developing work statements, determining
parameters, directing other contractors' operations, or resolving technical
controversies.

(2) Restrictions: The contractor shall perform systems engineering and/or
technical direction, but will not have overall contractual responsibility for
the system's development, integration, assembly and checkout, or production. The
parties recognize that the contractor shall occupy a highly influential and
responsible position in determining the system's basic concepts and supervising
their execution by other contractors. The contractor's judgment and
recommendations must be objective, impartial, and independent. To avoid the
prospect of the contractor's judgment or recommendations being influenced by its
own products or capabilities, it is agreed that the contractor is precluded for
the life of the system from award of a DOC contract to supply the system or any
of its major components, and from acting as a subcontractor or consultant to a
DOC supplier for the system or any of its major components.

(End of clause)

B.4 1352.209-72 RESTRICTIONS AGAINST DISCLOSURE (APR 2010)

(a) The contractor agrees, in the performance of this contract, to keep the
information furnished by the Government or acquired/developed by the contractor
in performance of the contract and designated by the Contracting Officer or
Contracting Officer's Representative, in the strictest confidence. The
contractor also agrees not to publish or otherwise divulge such information, in
whole or in part, in any manner or form, nor to authorize or permit others to do
so, taking such reasonable measures as are necessary to restrict access to such
information while in the contractor's possession, to those employees needing
such information to perform the work described herein, 1.e., ona "need to know"
basis. The contractor agrees to immediately notify the Contracting Officer in
writing in the event that the contractor determines or has reason to suspect a
breach of this requirement has occurred.

(b) The contractor agrees that it will not disclose any information described
in subsection (a) to any person unless prior written approval is obtained from
the Contracting Officer. The contractor agrees to insert the substance of this
clause in any consultant agreement or subcontract hereunder.

(End of clause)

B.5 1352.209-73 COMPLIANCE WITH THE LAWS (APR 2010)

The contractor shall comply with all applicable laws, rules and regulations
which deal with or relate to performance in accord with the terms of the
contract.

(End of clause)

B.6 1352.209-74 ORGANIZATIONAL CONFLICT OF INTEREST (APR 2010)

(a) Purpose. The purpose of this clause is to ensure that the contractor and
its subcontractors:

(1) Are not biased because of their financial, contractual, organizational,
or other interests which relate to the work under this contract, and

(2) Do not obtain any unfair competitive advantage over other parties by
virtue of their performance of this contract.

(b) Scope. The restrictions described herein shall apply to performance or
participation by the contractor, its parents, affiliates, divisions and
subsidiaries, and successors in interest (hereinafter collectively referred to
as "contractor") in the activities covered by this clause as a prime contractor,
subcontractor, co-sponsor, joint venturer, consultant, or in any similar
capacity. For the purpose of this clause, affiliation occurs when a business
concern is controlled by or has the power to control another or when a third
party has the power to control both.
Case 1:19-cv-02290-KBJ DocufiSht?4-# Filed 01/31/20 Page 17 of 27

—

(c) Warrant and Disclosure. The warrant and disclosure requirements of this
paragraph apply with full force to both the contractor and all subcontractors.
The contractor warrants that, to the best of the contractor's knowledge and
belief, there are no relevant facts or circumstances which would give rise to an
organizational conflict of interest, as defined in FAR Subpart 9.5, and that the
contractor has disclosed all relevant information regarding any actual or
potential conflict. The contractor agrees it shall make an immediate and full
disclosure, in writing, to the Contracting Officer of any potential or actual
organizational conflict of interest or the existence of any facts that may cause
a reasonably prudent person to question the contractor's impartiality because of
the appearance or existence of bias or an unfair competitive advantage. Such
disclosure shall include a description of the actions the contractor has taken
or proposes to take in order to avoid, neutralize, or mitigate any resulting
conflict of interest.

(d) Remedies. The Contracting Officer may terminate this contract for
convenience, in whole or in part, if the Contracting Officer deems such
termination necessary to avoid, neutralize or mitigate an actual or apparent
organizational conflict of interest. If the contractor fails to disclose facts
pertaining to the existence of a potential or actual organizational conflict of
interest or misrepresents relevant information to the Contracting Officer, the
Government may terminate the contract for default, suspend or debar the
contractor from Government contracting, or pursue such other remedies as may be
permitted by law or this contract.

(e) Subcontracts. The contractor shall include a clause substantially similar
to this clause, including paragraphs (f) and (g), in any subcontract or
consultant agreement at any tier expected to exceed the simplified acquisition
threshold. The terms "contract," "contractor," and "Contracting Officer" shall
be appropriately modified to preserve the Government's rights.

(f) Prime Contractor Responsibilities. The contractor shall obtain from its
subcontractors or consultants the disclosure required in FAR Part 9.507-1, and
shall determine in writing whether the interests disclosed present an actual, or
significant potential for, an organizational conflict of interest. The
contractor shall identify and avoid, neutralize, or mitigate any subcontractor
organizational conflict prior to award of the contract to the satisfaction of
the Contracting Officer. If the subcontractor's organizational conflict cannot
be avoided, neutralized, or mitigated, the contractor must obtain the written
approval of the Contracting Officer prior to entering into the subcontract. If
the contractor becomes aware of a subcontractor's potential or actual
organizational conflict of interest after contract award, the contractor agrees
that the Contractor may be required to eliminate the subcontractor from its
team, at the contractor's own risk.

(g) Waiver. The parties recognize that this clause has potential effects
which will survive the performance of this contract and that it is impossible to
foresee each circumstance to which it might be applied in the future.
Accordingly, the contractor may at any time seek a waiver from the Head of the
Contracting Activity by submitting such waiver request to the Contracting
Officer, including a full written description of the requested waiver and the
reasons in support thereof.

(End of clause)

B.7 52.212-4 CONTRACT TERMS AND CONDITIONS--COMMERCIAL ITEMS (JUN 2010)

(a) "Inspection/Acceptance." The Contractor shall only tender for acceptance
those items that conform to the requirements of this contract. The Government
reserves the right to inspect or test any supplies or services that have been
tendered for acceptance. The Government may require repair or replacement of
nonconforming supplies or reperformance of nonconforming services at no increase
in contract price. If repair/replacement or reperformance will not correct the
defects or is not possible, the Government may seek an equitable price reduction
or adequate consideration for acceptance of nonconforming supplies or services.
The Government must exercise its post-acceptance rights--

(1) Within a reasonable time after the defect was discovered or should have
been discovered; and
Case 1:19-cv-02290-KBJ Docufiént?4-# Filed 01/31/20 Page 18 of 27

—

(2) Before any substantial change occurs in the condition of the item,
unless the change is due to the defect in the item.

(b) "Assignment." The Contractor or its assignee may assign its rights to
receive payment due as a result of performance of this contract to a bank, trust
company, or other financing institution, including any Federal lending agency in
accordance with the Assignment of Claims Act (31 U.S.C. 3727). However, when a
third party makes payment (e.g., use of the Governmentwide commercial purchase
card), the Contractor may not assign its rights to receive payment under this
contract.

(c) "Changes." Changes in the terms and conditions of this contract may be
made only by written agreement of the parties.

(d) "Disputes." This contract is subject to the Contract Disputes Act of 1978,
as amended (41 U.S.C. 601-613). Failure of the parties to this contract to reach
agreement on any request for equitable adjustment, claim, appeal or action
arising under or relating to this contract shall be a dispute to be resolved in
accordance with the clause at FAR 52.233-1, Disputes, which is incorporated
herein by reference. The Contractor shall proceed diligently with performance of
this contract, pending final resolution of any dispute arising under the
contract.

(e) "Definitions." The clause at FAR 52.202-1, Definitions, is incorporated
herein by reference.

(f) "Excusable delays." The Contractor shall be liable for default unless
nonperformance is caused by an occurrence beyond the reasonable control of the
Contractor and without its fault or negligence such as, acts of God or the
public enemy, acts of the Government in either its sovereign or contractual
capacity, fires, floods, epidemics, quarantine restrictions, strikes, unusually
severe weather, and delays of common carriers. The Contractor shall notify the
Contracting Officer in writing as soon as it is reasonably possible after the
commencement of any excusable delay, setting forth the full particulars in
connection therewith, shall remedy such occurrence with all reasonable dispatch,
and shall promptly give written notice to the Contracting Officer of the
cessation of such occurrence.

(g) "Invoice."

(1) The Contractor shall submit an original invoice and three copies (or
electronic invoice, if authorized) to the address designated in the contract to
receive invoices. An invoice must include--

(L) Name and address of the Contractor;

(ii) Invoice date and number;

(iii) Contract number, contract line item number and, if applicable, the
order number;

(iv) Description, quantity, unit of measure, unit price and extended price
of the items delivered;

(v) Shipping number and date of shipment, including the bill of lading
number and weight of shipment if shipped on Government bill of lading;

(vi) Terms of any discount for prompt payment offered;

(vii) Name and address of official to whom payment is to be sent;

(viii) Name, title, and phone number of person to notify in event of
defective invoice; and

(ix) Taxpayer Identification Number (TIN). The Contractor shall include
its TIN on the invoice only if required elsewhere in this contract.

(x) Electronic funds transfer (EFT) banking information.

(A) The Contractor shall include EFT banking information on the invoice
only if required elsewhere in this contract.

(B) If EFT banking information is not required to be on the invoice, in
order for the invoice to be a proper invoice, the Contractor shall have
submitted correct EFT banking information in accordance with the applicable
solicitation provision, contract clause (e.g., 52.232-33, Payment by Electronic
Funds Transfer-Central Contractor Registration, or 52.232-34, Payment by
Electronic Funds Transfer-Other Than Central Contractor Registration), or
applicable agency procedures.

(C) EFT banking information is not required if the Government waived the
requirement to pay by EFT.
Case 1:19-cv-02290-KBJ DocuPiGnt@4-2 Filed 01/31/20 Page 19 of 27

—

(2) Invoices will be handled in accordance with the Prompt Payment Act (31
U.S.C. 3903) and Office of Management and Budget (OMB) prompt payment
regulations at 5 CFR part 1315.

(h) "Patent indemnity." The Contractor shall indemnify the Government and its
officers, employees and agents against liability, including costs, for actual or
alleged direct or contributory infringement of, or inducement to infringe, any
United States or foreign patent, trademark or copyright, arising out of the
performance of this contract, provided the Contractor is reasonably notified of
such claims and proceedings.

(i) “Payment."--

(1) "Items accepted." Payment shall be made for items accepted by the
Government that have been delivered to the delivery destinations set forth in
this contract.

(2) "Prompt payment." The Government will make payment in accordance with
the Prompt Payment Act (31 U.S.C. 3903) and prompt payment regulations at 5 CFR
part 1315.

(3) "Electronic Funds Transfer (EFT)." If the Government makes payment by
EFT, see 52.212-5(b) for the appropriate EFT clause.

(4) "Discount." In connection with any discount offered for early payment,
time shall be computed from the date of the invoice. For the purpose of
computing the discount earned, payment shall be considered to have been made on
the date which appears on the payment check or the specified payment date if an
electronic funds transfer payment is made.

(5) "Overpayments." If the Contractor becomes aware of a duplicate contract
financing or invoice payment or that the Government has otherwise overpaid on a
contract financing or invoice payment, the Contractor shall--

(i) Remit the overpayment amount to the payment office cited in the
contract along with a description of the overpayment including the--

(A) Circumstances of the overpayment (e.g., duplicate payment, erroneous
payment, liquidation errors, date(s) of overpayment);

(B) Affected contract number and delivery order number, if applicable;

(C) Affected contract line item or subline item, if applicable; and

(D) Contractor point of contact.

(ii) Provide a copy of the remittance and supporting documentation to the
Contracting Officer.

(6) Interest.

(i) All amounts that become payable by the Contractor to the Government
under this contract shall bear simple interest from the date due until paid
unless paid within 30 days of becoming due. The interest rate shall be the
interest rate established by the Secretary of the Treasury as provided in
Section 611 of the Contract Disputes Act of 1978 (Public Law 95-563), which is
applicable to the period in which the amount becomes due, as provided in
(i) (6) (v) of this clause, and then at the rate applicable for each six-month
period as fixed by the Secretary until the amount is paid.

(ii) The Government may issue a demand for payment to the Contractor upon
finding a debt is due under the contract.

(iii) Final decisions. The Contracting Officer will issue a final decision
as required by 33.211 if--

(A) The Contracting Officer and the Contractor are unable to reach
agreement on the existence or amount of a debt within 30 days;

(B) The Contractor fails to liquidate a debt previously demanded by the
Contracting Officer within the timeline specified in the demand for payment
unless the amounts were not repaid because the Contractor has requested an
installment payment agreement; or

(C) The Contractor requests a deferment of collection on a debt
previously demanded by the Contracting Officer (see 32.607-2).

(iv) If a demand for payment was previously issued for the debt, the
demand for payment included in the final decision shall identify the same due
date as the original demand for payment.

(v) Amounts shall be due at the earliest of the following dates:

(A) The date fixed under this contract.

(B) The date of the first written demand for payment, including any
demand for payment resulting from a default termination.
Case 1:19-cv-02290-KBJ DocuPR6AEW4-4 Filed 01/31/20 Page 20 of 27

(vi) The interest charge shall be computed for the actual number of
calendar days involved beginning on the due date and ending on--

(A) The date on which the designated office receives payment from the
Contractor;

(B) The date of issuance of a Government check to the Contractor from
which an amount otherwise payable has been withheld as a credit against the
contract debt; or

(C) The date on which an amount withheld and applied to the contract
debt would otherwise have become payable to the Contractor.

(vii) The interest charge made under this clause may be reduced under the
procedures prescribed in 32.608-2 of the Federal Acquisition Regulation in
effect on the date of this contract.

(j) "Risk of loss." Unless the contract specifically provides otherwise, risk
of loss or damage to the supplies provided under this contract shall remain with
the Contractor until, and shall pass to the Government upon:

(1) Delivery of the supplies to a carrier, if transportation is f.o.b.
origin; or

(2) Delivery of the supplies to the Government at the destination specified
in the contract, if transportation is f.o.b. destination.

(k) "Taxes." The contract price includes all applicable Federal, State, and
local taxes and duties.

(1) "Termination for the Government's convenience." The Government reserves
the right to terminate this contract, or any part hereof, for its sole
convenience. In the event of such termination, the Contractor shall immediately
stop all work hereunder and shall immediately cause any and all of its suppliers
and subcontractors to cease work. Subject to the terms of this contract, the
Contractor shall be paid a percentage of the contract price reflecting the
percentage of the work performed prior to the notice of termination, plus
reasonable charges the Contractor can demonstrate to the satisfaction of the
Government using its standard record keeping system, have resulted from the
termination. The Contractor shall not be required to comply with the cost
accounting standards or contract cost principles for this purpose. This
paragraph does not give the Government any right to audit the Contractor's
records. The Contractor shall not be paid for any work performed or costs
incurred which reasonably could have been avoided.

(m) "Termination for cause." The Government may terminate this contract, or
any part hereof, for cause in the event of any default by the Contractor, or if
the Contractor fails to comply with any contract terms and conditions, or fails
to provide the Government, upon request, with adequate assurances of future
performance. In the event of termination for cause, the Government shall not be
liable to the Contractor for any amount for supplies or services not

accepted, and the Contractor shall be liable to the Government for any and all
rights and remedies provided by law. If it is determined that the Government
improperly terminated this contract for default, such termination shall be
deemed a termination for convenience.

(n) "Title." Unless specified elsewhere in this contract, title to items
furnished under this contract shall pass to the Government upon acceptance,
regardless of when or where the Government takes physical possession.

(o) "Warranty." The Contractor warrants and implies that the items delivered
hereunder are merchantable and fit for use for the particular purpose described
in this contract.

(p) "Limitation of liability." Except as otherwise provided by an express
warranty, the Contractor will not be liable to the Government for consequential
damages resulting from any defect or deficiencies in accepted items.

(q) "Other compliances." The Contractor shall comply with all applicable
Federal, State and local laws, executive orders, rules and regulations
applicable to its performance under this contract.

(cr) "Compliance with laws unique to Government contracts." The Contractor
agrees to comply with 31 U.S.C. 1352 relating to limitations on the use of
appropriated funds to influence certain Federal contracts; 18 U.S.C. 431
relating to officials not to benefit; 40 U.S.C. 3701, et seq., Contract Work
Hours and Safety Standards Act; 41 U.S.C. 51-58, Anti-Kickback Act of 1986; 41
Case 1:19-cv-02290-KBJ Docufi®At44-8 Filed 01/31/20 Page 21 of 27

a

U.S.C. 265 and 10 U.S.C. 2409 relating to whistleblower protections; 49 U.S.C.
40118, Fly American; and 41 U.S.C. 423 relating to procurement integrity.

(s) "Order of precedence." Any inconsistencies in this solicitation or
contract shall be resolved by giving precedence in the following order:

(1) The schedule of supplies/services.

(2) The Assignments, Disputes, Payments, Invoice, Other Compliances, and
Compliance with Laws Unique to Government Contracts paragraphs of this clause.

(3) The clause at 52.212-5.

(4) Addenda to this solicitation or contract, including any license
agreements for computer software.

(5) Solicitation provisions if this is a solicitation.

(6) Other paragraphs of this clause.

(7) The Standard Form 1449.

(8) Other documents, exhibits, and attachments.

(9) The specification.

(t) "Central Contractor Registration (CCR) ."

(1) Unless exempted by an addendum to this contract, the Contractor is
responsible during performance and through final payment of any contract for the
accuracy and completeness of the data within the CCR database, and for any
liability resulting from the Government's reliance on inaccurate or incomplete
data. To remain registered in the CCR database after the initial registration,
the Contractor is required to review and update on an annual basis from the date
of initial registration or subsequent updates its information in the CCR
database to ensure it is current, accurate and complete. Updating information in
the CCR does not alter the terms and conditions of this contract and is not a
substitute for a properly executed contractual document.

(2)

(i) If a Contractor has legally changed its business name, "doing business
as" name, or division name (whichever is shown on the contract), or has
transferred the assets used in performing the contract, but has not completed
the necessary requirements regarding novation and change-of-name agreements in
FAR Subpart 42.12, the Contractor shall provide the responsible Contracting
Officer a minimum of one business day's written notification of its intention to

(A) change the name in the CCR database;

(B) comply with the requirements of Subpart 42.12; and

(C) agree in writing to the timeline and procedures specified by the
responsible Contracting Officer. The Contractor must provide with the
notification sufficient documentation to support the legally changed name.

(ii) If the Contractor fails to comply with the requirements of paragraph
(t) (2) (i) of this clause, or fails to perform the agreement at paragraph
(t) (2) (i) (C) of this clause, and, in the absence of a properly executed novation
or change-of-name agreement, the CCR information that shows the Contractor to be
other than the Contractor indicated in the contract will be considered to be
incorrect information within the meaning of the "Suspension of Payment”
paragraph of the electronic funds transfer (EFT) clause of this contract.

(3) The Contractor shall not change the name or address for EFT payments or
manual payments, as appropriate, in the CCR record to reflect an assignee for
the purpose of assignment of claims (see Subpart 32.8, Assignment of Claims).
Assignees shall be separately registered in the CCR database. Information
provided to the Contractor's CCR record that indicates payments, including those
made by EFT, to an ultimate recipient other than that Contractor will be
considered to be incorrect information within the meaning of the "Suspension of
payment" paragraph of the EFT clause of this contract.

(4) Offerors and Contractors may obtain information on registration and
annual confirmation requirements via the internet at http://www.ccr.gov or by
calling 1-888-227-2423 or 269-961-5757.

(End of Clause)

B.8 52.216-18 ORDERING (OCT 1995)

(a) Any supplies and services to be furnished under this contract shall be
ordered by issuance of delivery orders or task orders by the individuals or
Case 1:19-cv-02290-KBJ DocuffSht?4-8 Filed 01/31/20 Page 22 of 27

——

activities designated in the Schedule. Such orders may be issued from DECEMBER
15, 2011 through DECEMBER 14, 2016

(b) All delivery orders or task orders are subject to the terms and conditions
of this contract. In the event of conflict between a delivery order or task
order and this contract, the contract shall control.

(c) If mailed, a delivery order or task order is considered "issued" when the
Government deposits the order in the mail. Orders may be issued orally, by
facsimile, or by electronic commerce methods only if authorized in the Schedule.

(End of Clause)

B.9 52.216-19 ORDER LIMITATIONS (OCT 1995)

(a) "Minimum order." When the Government requires supplies or services covered
by this contract in an amount of less than $10,000.00 the Government is not
obligated to purchase, nor is the Contractor obligated to furnish, those
supplies or services under the contract.

(bo) "Maximum order." The Contractor is not obligated to honor--

(1) Any order for a single item in excess of $1,500,000.00

(2) Any order for a combination of items in excess of $1,500,000.00 or

(3) A series of orders from the same ordering office within 7 days that
together call for quantities exceeding the limitation in paragraph (b) (1) or
(2) of this section.

(c) If this is a requirements contract (i.e., includes the Requirements clause
at subsection 52.216-21 of the Federal Acquisition Regulation (FAR)), the
Government is not required to order a part of any one requirement from the
Contractor if that requirement exceeds the maximum-order limitations in
paragraph (b) of this section.

(d) Notwithstanding paragraphs (b) and (c) of this section, the Contractor
shall honor any order exceeding the maximum order limitations in paragraph (b),
unless that order (or orders) is returned to the ordering office within 2 days
after issuance, with written notice stating the Contractor's intent not to ship
the item (or items) called for and the reasons. Upon receiving this notice, the
Government may acquire the supplies or services from another source.

(End of Clause)

B.10 52.216-22 INDEFINITE QUANTITY (OCT 1995)

(a) This is an indefinite-quantity contract for the supplies or services
specified, and effective for the period stated, in the Schedule. The quantities
of supplies and services specified in the Schedule are estimates only and are
not purchased by this contract.

(b) Delivery or performance shall be made only as authorized by orders issued
in accordance with the Ordering clause. The Contractor shall furnish to the
Government, when and if ordered, the supplies or services specified in the
Schedule up to and including the quantity designated in the Schedule as the
"maximum." The Government shall order at least the quantity of supplies or
services designated in the Schedule as the "minimum."

(c) Except for any limitations on quantities in the Order Limitations clause
or in the Schedule, there is no limit on the number of orders that may be
issued. The Government may issue orders requiring delivery to multiple
destinations or performance at multiple locations.

(d) Any order issued during the effective period of this contract and not
completed within that period shall be completed by the Contractor within the
time specified in the order. The contract shall govern the Contractor's and
Government's rights and obligations with respect to that order to the same
extent as if the order were completed during the contract's effective period;
provided, that the Contractor shall not be required to make any deliveries under
this contract after DECEMBER 14, 2017

(End of Clause)

B.11 1352.216-74 TASK ORDERS (APR 2010)
Case 1:19-cv-02290-KBJ Docufféft?4-# Filed 01/31/20 Page 23 of 27

(a) In task order contracts, all work shall be initiated only by issuance of
fully executed task orders issued by the Contracting Officer. The work to be
performed under these orders must be within the scope of the contract. The
Government is only liable for labor hours and costs expended under the terms and
conditions of this contract to the extent that a fully executed task order has
been issued and covers the required work and costs. Charges for any work not
authorized shall be disallowed.

(b) For each task order under the contract, the Contracting Office shall send
a request for proposal to the contractor(s). The request will contain a
detailed description of the tasks to be achieved, a schedule for completion of
the task order, and deliverables to be provided by the contractor.

(c) The contractor shall submit a proposal defining the technical approach to
be taken to complete the task order, work schedule and proposed cost/price.

(d) After any necessary negotiations, the contractor shall submit a final
proposal.

(e) Task orders will be considered fully executed upon signature of the
Contracting Officer. The contractor shall begin work on the task order in
accordance with the effective date of the order.

(f) The contractor shall notify the Contracting Officer of any instructions or
guidance given that may impact the cost, schedule or deliverables of the task
order. A formal modification to the task order must be issued by the
Contracting Officer before any changes can be made.

(g) Task orders may be placed during the period of performance of the
contract. Labor rates applicable to hours expended in performance of an order
will be the contract rates that are in effect at the time the task order is
issued.

(h) If multiple awards are made by the Government, the CO shall provide each
awardee a fair opportunity to be considered for each task order over the micro-
purchase threshold unless one of the exceptions at FAR 16.505(b) applies.

(End of clause)

B.12 1352.216-75 MINIMUM AND MAXIMUM CONTRACT AMOUNTS (APR 2010)

During the term of the contract, the Government shall place orders totaling a
minimum of $10,000.00 . The amount of all orders shall not exceed
$9,900,000.00

(End of clause)

B.13 1352.216-76 PLACEMENT OF ORDERS (APR 2010)

(a) The contractor shall provide goods and/or services under this contract
only as directed in orders issued by authorized individuals. In accordance with
FAR 16.505, each order will include:

(1) Date of order;

(2) Contract number and order number;

(3) Item number and description, quantity, and unit price or estimated cost
or fee;

(4) Delivery or performance date;

(5) Place of delivery or performance (including consignee);

(6) Packaging, packing, and shipping instructions, if any;

(7) Accounting and appropriation data;

(8) Method of payment and payment office, if not specified in the contract;

(9) Any other pertinent information.

(b) In accordance with FAR 52.216-18, Ordering, the following individuals (or
activities) are authorized to place orders against this contract:

(c) If multiple awards have been made, the contact information for the DOC
task and delivery order ombudsman is
(End of clause}

 

B.14 52.217-8 OPTION TO EXTEND SERVICES (NOV 1999)
Case 1:19-cv-02290-KBJ Docuff&Ft?¥-2 Filed 01/31/20 Page 24 of 27

— —

The Government may require continued performance of any services within the
limits and at the rates specified in the contract. These rates may be adjusted
only as a result of revisions to prevailing labor rates provided by the
Secretary of Labor. The option provision may be exercised more than once, but
the total extension of performance hereunder shall not exceed 6 months. The
Contracting Officer may exercise the option by written notice to the Contractor
within 30 DAYS

(End of Clause)

B.15 1352.231-71 DUPLICATION OF EFFORT (APR 2010)

The contractor hereby certifies that costs for work to be performed under this
contract and any subcontract hereunder are not duplicative of any costs charged
against any other Government contract, subcontract, or other Government source.
The contractor agrees to advise the Contracting Officer, in writing, of any
other Government contract or subcontract it has performed or is performing which
involves work directly related to the purpose of this contract. The contractor
also certifies and agrees that any and all work performed under this contract
shall be directly and exclusively for the use and benefit of the Government, and
not incidental to any other work, pursuit, research, or purpose of the
contractor, whose responsibility it will be to account for it accordingly.

(End of clause)

B.16 52.232-1 PAYMENTS (APR 1984)

The Government shall pay the Contractor, upon the submission of proper
invoices or vouchers, the prices stipulated in this contract for supplies
delivered and accepted or services rendered and accepted, less any deductions
provided in this contract. Unless otherwise specified in this contract, payment
shall be made on partial deliveries accepted by the Government LE

(a) The amount due on the deliveries warrants it; or

(b) The Contractor requests it and the amount due on the deliveries is at
least $1,000 or 50 percent of the total contract price.

(End of Clause)

B.17 52.232-18 AVAILABILITY OF FUNDS (APR 1984)

Funds are not presently available for this contract. The Government's
obligation under this contract is contingent upon the availability of
appropriated funds from which payment for contract purposes can be made. No
legal liability on the part of the Government for any payment may arise until
funds are made available to the Contracting Officer for this contract and until
the Contractor receives notice of such availability, to be confirmed in writing
by the Contracting Officer.

(End of Clause)

B.18 1352.237-71 SECURITY PROCESSING REQUIREMENTS - LOW RISK CONTRACTS (APR
2010)

(a) Investigative Requirements for Low Risk Contracts. All contractor (and
subcontractor) personnel proposed to be employed under a Low Risk contract shall
undergo security processing by the Department's Office of Security before being
eligible to work on the premises of any Department of Commerce owned, leased, or
controlled facility in the United States or overseas, or to obtain access to a
Department of Commerce IT system. All Department of Commerce security processing
pertinent to this contract will be conducted at no cost to the contractor.

(b) Investigative requirements for Non-IT Service Contracts are:

(1) Contracts more than 180 days - National Agency Check and Inquiries
(NACI)
(2) Contracts less than 180 days - Special Agency Check (SAC)
(c) Investigative requirements for IT Service Contracts are:
(1) Contracts more than 180 days - National Agency Check and Inquiries

{(NACT)
Case 1:19-cv-02290-KBJ DocuPRéAt@Y-28 Filed 01/31/20 Page 25 of 27

(2) Contracts less than 180 days - National Agency Check and Inquiries
(NACT)

(d) In addition to the investigations noted above, non-U.S. citizens must have
a background check that includes an Immigration and Customs Enforcement agency
check.

(e) Additional Requirements for Foreign Nationals (Non-U.S. Citizens). Non-
U.S. citizens (lawful permanent residents) to be employed under this contract
within the United States must have:

(1) Official legal status in the United States;

(2) Continuously resided in the United States for the last two years; and

(3) Obtained advance approval from the servicing Security Officer in
consultation with the Office of Security headquarters.

(f) DOC Security Processing Requirements for Low Risk Non-IT Service
Contracts. Processing requirements for Low Risk non-IT Service Contracts are as
follows:

(1) Processing of a NACI is required for all contract employees employed in
Low Risk non-IT service contracts for more than 180 days. The Contracting
Officer's Representative (COR) will invite the prospective contractor into e-QIP
to complete the SF-85. The contract employee must also complete fingerprinting.

(2) Contract employees employed in Low Risk non-IT service contracts for
less than 180 days require processing of Form OFI-86C Special Agreement Check
(SAC), to be processed. The Sponsor will forward a completed Form OFI-86C, FD-
258, Fingerprint Chart, and Credit Release Authorization to the servicing
Security Officer, who will send the investigative packet to the Office of
Personnel Management for processing.

(3) Any contract employee with a favorable SAC who remains on the contract
over 180 days will be required to have a NACI conducted to continue working on
the job site.

(4) For Low Risk non-IT service contracts, the scope of the SAC will
include checks of the Security/Suitability Investigations Index (SII), other
agency files (INVA), Defense Clearance Investigations Index (DCII), FBI
Fingerprint (FBIF), and the FBI Information Management Division (FBIN).

(5) In addition, for those individuals who are not U.S. citizens (lawful
permanent residents), the Sponsor may request a Customs Enforcement SAC on Form
OFI-86C, by checking Block #7, Item I. In Block 13, the Sponsor should enter
the employee's Alien Registration Receipt Card number to aid in verification.

(6) Copies of the appropriate forms can be obtained from the Sponsor or the
Office of Security. Upon receipt of the required forms, the Sponsor will forward
the forms to the servicing Security Officer. The Security Officer will process
the forms and advise the Sponsor and the Contracting Officer whether the
contract employee can commence work prior to completion of the suitability
determination based on the type of work and risk to the facility (i.e., adequate
controls and restrictions are in place). The Sponsor will notify the contractor
of favorable or unfavorable findings of the suitability determinations. The
Contracting Officer will notify the contractor of an approved contract start
date.

(g) Security Processing Requirements for Low Risk IT Service Contracts.
Processing of a NACI is required for all contract employees employed under Low
Risk IT service contracts.

(1) Contract employees employed in all Low Risk IT service contracts will
require a National Agency Check and Inquiries (NACI) to be processed. The
Contracting Officer's Representative (COR) will invite the prospective
contractor into e-QIP to complete the SF-85. Fingerprints and a Credit Release
Authorization must be completed within three working days from start of work,
and provided to the Servicing Security Officer, who will forward the
investigative package to OPM.

(2) For Low Risk IT service contracts, individuals who are not U.S.
citizens (lawful permanent residents) must undergo a NACI that includes an
agency check conducted by the Immigration and Customs Enforcement Service. The
Sponsor must request the ICE check as a part of the NAC.

(h) Notification of Disqualifying Information. If the Office of Security
receives disqualifying information on a contract employee, the Sponsor and
Contracting Officer will be notified. The Sponsor shall coordinate with the
Case 1:19-cv-02290-KBJ Docuffént?4-8 Filed 01/31/20 Page 26 of 27

Contracting Officer for the immediate removal of the employee from duty
requiring access to Departmental facilities or IT systems. Contract employees
may be barred from working on the premises of a facility for any of the
following reasons:

(1) Conviction of a felony crime of violence or of a misdemeanor involving
moral turpitude.

(2) Falsification of information entered on security screening forms or of
other documents submitted to the Department.

(3) Improper conduct once performing on the contract, including criminal,
infamous, dishonest, immoral, or notoriously disgraceful conduct or other
conduct prejudicial to the Government regardless of whether the conduct was
directly related to the contract.

(4) Any behavior judged to pose a potential threat to Departmental
information systems, personnel, property, OF other assets.

(i) Failure to comply with security processing requirements may result in
termination of the contract or removal of contract employees from Department of
Commerce facilities or denial of access to IT systems.

(j) Access to National Security Information. Compliance with these
requirements shall not be construed as providing a contract employee clearance
to have access to national security information.

(k) The contractor shall include the substance of this clause, including this
paragraph, in all subcontracts.

(End of Clause)

B.19 52.243-1 CHANGES--FIXED-PRICE (AUG 1987)

(a) The Contracting Officer may at any time, by written order, and without
notice to the sureties, if any, make changes within the general scope of this
contract in any one or more of the following:

(1) Drawings, designs, or specifications when the supplies to be furnished
are to be specially manufactured for the Government in accordance with the
drawings, designs, or specifications.

(2) Method of shipment or packing.

(3) Place of delivery.

(b) If any such change causes an increase or decrease in the cost of, or the
time required for, performance of any part of the work under this contract,
whether or not changed by the order, the Contracting Officer shall make an
equitable adjustment in the contract price, the delivery schedule, or both, and
shall modify the contract.

(c) The Contractor must assert its right to an adjustment under this clause
within 30 days from the date of receipt of the written order. However, if the
Contracting Officer decides that the facts justify it, the Contracting Officer
may receive and act upon a proposal submitted before final payment of the
contract.

(ad) If the Contractor's proposal includes the cost of property made obsolete
or excess by the change, the Contracting Officer shall have the right to
prescribe the manner of the disposition of the property.

(e) Failure to agree to any adjustment shall be a dispute under the Disputes
clause. However, nothing in this clause shall excuse the Contractor from
proceeding with the contract as changed.

(End of Clause)

B.20 1352.245-70 GOVERNMENT FURNISHED PROPERTY (APR 2010)

The Government will provide the following item(s) of Government property to
the contractor . The contractor shall be accountable for, and have stewardship
of, the property in the performance of this contract. This property shall be
used and maintained by the contractor in accordance with provisions of the
"Government Property" clause included in this contract.

Item No.

Description

Quantity

Delivery Date
Case 1:19-cv-02290-KBJ Docuffémt?4-2 Filed 01/31/20 Page 27 of 27

Property/Tag Number (1£ applicable)
(End of clause)

B.21 1352.246-70 PLACE OF ACCEPTANCE (APR 2010)

(a) The Contracting Officer or the duly authorized representative will accept
supplies and services to be provided under this contract. (b) The place of

acceptance will be:

(End of clause)
